 Case 2:19-cv-00310-MSD-RJK Document 1 Filed 06/11/19 Page 1 of 14 PageID# 1




                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF VIRGINIA
                                   NORFOLK DIVISION

ADVANSIX,INC.

                  Plaintiff,

v                                                        Case No.

M/V..AMAZON", (IMO No. 9138616,
Official No. 732165) her gear, tackle, apparelo
engines, and appurtenances, ín rent

AMAZON NAVIGATION CO., LTD.,               ín personøm

clo        The Trust Company of Marshall Islands, Inc.
           Trust Company Complex
           Ajeltake Road
           Ajeltake Island, Majuro
           Republic of Marshall Islands, MH 96960


and

TIDE LINE' INC., ín personam

1-3 Filellinon
Piraeus 185 36
Greece



                  Defendants.


                                    VERIFIED COMPLAINT

           NOV/ COMES Plaintiff, AdvanSix, Inc. (hereinafter, o'AdvanSix"), by counsel, and   as


and for its Verified Complaint against the Defendants,        M/V AMAZON, her   engines, tackle,

equipment, appurtenances, etc. in rem, (hereinafter, the "Vessel") Amazon Navigation Co., Ltd.,

in    personam, (hereinafter,      the "Owner") and Tide Line, Inc.           (hereinafter, the

"OperatorlCharterer" and collectively, "the Defendants"),states as follows:



r-16090ss. I
 Case 2:19-cv-00310-MSD-RJK Document 1 Filed 06/11/19 Page 2 of 14 PageID# 2




                              THE PARTIES" JURISDICTION. AND VENUE

                 1.   This is an admiralty and maritime claim within the meaning of 28 U.S.C. $ 1333,

the Admiralty Extension Act, 46 U.S.C. $ 3010, et seq., and Rule 9(h) of the Federal Rules               of

Civil Procedure because this dispute involves the Vessel's allision with AdvanSix's marine

terminal in Hopewell, Virginia (hereinafter, the "Hopewell Terminal"), which is located on the

navigable waters of the James River, on June 19,2018.

                 2.   Cargo operations are     a traditional maritime activity and this casualty       was

disruptive of maritime commerce; therefore, this Court's federal admiralty jurisdiction applies.

                 3.   In the altemative, this Court has jurisdiction over the instant action pursuant to 28

U.S.C. $ 1332 because          it is between citizens of different states and between a citizen of a state

and     a citizen or subject of a foreign state, and because the amount in controversy, exclusive of

interest and costs, is well in excess of $75,000.00.

             4.       AdvanSix, the owner of the Hopewell Terminal, is a corporation organized under

the laws of the State of Delaware with its headquarters and principal place of business located in

Parsippany, New Jersey.

             5.        Nitron Group Corporation is a corporation organized under the laws of the State

of Connecticut with its         headquarters and principal place     of business located in    Greenwich,

Connecticut.

             6.       Amazon Navigation Co., Ltd., the Owner of the Vessel, is a Marshall Islands

corporate entity with its headquarters and principal place of business located in Ajeltake Island,

Majuro, Marshall Islands.

             7.       Tide Line, the Operator and or Charterer of the M/V AMAZON, is a Greek

corporate entity with its headquarters and principal place of business located in Piraeus, Greece.




                                                       2
I- I 609055. I
  Case 2:19-cv-00310-MSD-RJK Document 1 Filed 06/11/19 Page 3 of 14 PageID# 3




                   8.    The Vessel-the M/V AMAZON, IMO No. 9138616, Official No. 732165-is a

 560-foot Bahamian flagged bulk carrier, registered in Nassau, owned by Amazon Navigation Co.

 Ltd. and chartered to Tide Line, Inc. during all relevant times. The United Kingdom Mutual

 Steam Ship Assurance Association (Europe) Limited, as protection and indemnity insurers for

 M/V AMAZON, executed in favor of AdvanSix a Letter of Undertaking dated July 3, 2018 inter

 alia       agreeing    to file or cause to be filed an in rem appearance on behalf of M/V AMAZON in

 this action in lieu of arrest or any other surety, a true and accurate copy of which is attached

 hereto as Exhibit          1. As such AdvanSix is filing the Letter of Undertaking   herewith in lieu   of

 arrest of the Vessel.

                   9.    Venue is proper in this Court pursuant to 28 U.S.C.   $ 1391(bX2)   because the

Vessel, the Owner, and the Charterer are subject to this Court's personal jurisdiction by virtue         of

the fact that a substantial part of the events or omission giving rise to AdvanSix's claim(s)

occurred within this District at the Hopewell Terminal located             in Hopewell, Virginia     and

SeaGate Terminal in           Norfolk, Virginia.

                   10. In the alternative, Venue is proper in this Court pursuant to 28 U.S.C.           $


 1391(bX3) because the M/V AMAZON is now, or                will be during the pendency of this   action,

within this district or otherwise subject to the jurisdiction of this Honorable Court, and      because,

the Owner, and the OperatorlCharterer directed the Vessel giving rise to this action                     at

AdvanSix's Hopewell Terminal, which is located within this District.


                                         FACTUAL BACKGROUND

               11.       AdvanSix contracted with Nitron Group Corporation on April 9,2018 to load

approximately 23,000 metric tons             of ammonium sulfate aboard a bulk carrier nominated by

Nitron for carriage to an unnamed port in West Africa (hereinafter, the "Contract").


                                                       J
r- I   6090ss. l
 Case 2:19-cv-00310-MSD-RJK Document 1 Filed 06/11/19 Page 4 of 14 PageID# 4




                 12.   AdvanSix's "General Terms and Conditions of Sale and Shipping Terms" applied

by incorporation to this Contract.

                 13.   The bulk carrier nominated by Nitron for carriage was the Vessel.

                 14.   The AdvanSix "General Terms and Conditions           of   Sale and Shipping Terms"

required that the Vessel "shift/warp" under the Hopewell Terminal's loading assembly                    as


ordered by the shipper, free of expense, and with laytime counting.

                 15.   Bulk carrier vessels are loaded at the Hopewell Terminal through the use of that

terminal's loading assembly, which includes a conveyor belt that moves cargo onto a loading

chute that funnels cargo through an overhanging loading spout and into a cargo hold.

                 16.   On or about June 3, 2018 a "Pre-Stowage Plan" was provided to AdvanSix

outlining the load amounts of ammonium sulfate that would be loaded in each of the Vessel's

five cargo holds, which are numbered I through 5 from the Vessel's bow to her stem.

                 17.   The Pre-Stowage Plan estimated that the Hopewell Terminal, via its loading

assembly, would load approximately 15,000 metric tons                of cargo into the Vessel's numbered

cargo holds.

             18.       On or about June 3, 2018 the Vessel's particulars were provided to AdvanSix in

conjunction with her nomination by Nitron Group Corporation

             19.       According to the Vessel's Statement of Facts, the Vessel arrived at the Hopewell

Terminal on the evening of June 18,2018 and the Vessel's loading began at approximately

midnight on June 19,2018.

             20.       At or near the time the Vessel arrived   at the Hopewell Terminal on June 18, 2018,

the Vessel's Master (or representative) was presented a copy of AdvanSix's Terminal Rules {a

true and correct copy of AdvanSix's Terminal Rules is attached to this Complaint as Exhibit 2).




                                                        4
I- I 609055. I
Case 2:19-cv-00310-MSD-RJK Document 1 Filed 06/11/19 Page 5 of 14 PageID# 5




                 21.   AdvanSix's Terminal Rules set forth the responsibilities and obligations of the

Vessel and its crew during the Vessel's time at its marine terminal, including its Hopewell

Terminal.

             22.       Specifically, AdvanSix's Terminal Rules provided:

             or8
                       The mooring lines and keeping the vessel secure to the berth at all
                       times is the responsibility of the Master."



                       ooSignature   of   vessel's representative acknowledging receipt and
                       understanding of these instructions.o'

             (Ex. 2) (emphasis added).

             23. The Vessel's Master (or             representative) signed, and thereby agreed to,

AdvanSix's Terminal Rules on June 18, 2018.

             24.       After the Vessel arrived at the Hopewell Terminal, she was moored along a 627-

foot pier located on the south side of the Hopewell Terminal. The pier extends from the shore in

a northeastern         direction, bearing 073o.

             25.       The Hopewell Terminal's pier is configured with ten bollards on each side. In

addition to those twenty bollards, an additional bollard is located on the west shore on the south

side of the        pier. Finally, there is a bollard located on a concrete dolphin just off the end of the

pier on its east end. The Hopewell Terminal's pier bollards are identified as Nl/S1 beginning

near the shore and ending at Nl0/S10 at the east end of the pier.

             26.       The Hopewell Terminal's pier was sufficient in its length and number of bollards

to provide proper mooring points for securing the safe berthing of the Vessel at all times during

its cargo loading operations at the Hopewell Terminal on June 19,2018.




                                                        5
r- l 609055. I
 Case 2:19-cv-00310-MSD-RJK Document 1 Filed 06/11/19 Page 6 of 14 PageID# 6




                  27.   When the Vessel's Hold No.   I   was placed under the Hopewell Terminal's loading

spout on June 19,2018, the Vessel was moored to five bollards on the Hopewell Terminal's pier

using six sets of doubled mooring lines.

                  28.   The Vessel's mooring lines, however, were in poor condition and suffering from

wastage and strain, as evidenced by those lines' broken strands and the fact that some of those

mooring lines snapped during a seasonal summer thunderstorm.

                  29.   After approximately seven hours of loading Hold No.    l,   at 6:45   AM on June 19,

2018, the Vessel was warped              ll-feet forward at the Hopewell Terminal's pier so that         the

Hopewell Terminal's loading spout would line up over her Hold No. 5.

                  30.   Repositioning of the Vessel was completed at around 7:15 AM on June 19,2018,

and, according to the Statement of Facts, no further shifting or warping of the Vessel was

needed.

              31.       When the Vessel was warped 75-feet forward, however, the Vessel's mooring

configuration stayed the same-the Vessel continued to be moored to the same five bollards on

the Hopewell Terminal's pier using six sets of doubled mooring lines-the only thing that

changed was the position of the Vessel alongside the pier and, subsequent to that, which cargo

hold fell under the Hopewell Terminal's hanging loading spout.

              32. In       order   to wa{p the Vessel forward and maintain her current              mooring

configuration, the Vessel's crew added slack to the mooring lines themselves, allowing the

Vessel to move forward until her Hold No. 5 lined up under the Hopewell Terminal's loading

spout.

              33. At approximately       6:05 PM on June 19,2018, while the Vessel was undergoing

final cargo loading operations, AdvanSix employees working on the Hopewell Terminal's pier



                                                          6
t-l 609055.   I
Case 2:19-cv-00310-MSD-RJK Document 1 Filed 06/11/19 Page 7 of 14 PageID# 7




noticed that inclement weather was approaching and the Hopewell Terminal's loader operator

communicated the same to the Vessel's crew.

                34.   As Hopewell Terminal's loader was dumping the last of the cargo from Hopewell

Terminal's conveyor belts into the Vessel's Hold No. 5, at or about 6:20 PM on June 19,2018,

high north-north easterly winds preceding a summer thunderstorm pushed against the Vessel's

port beam alongside the Hopewell Terminal's pier and strained the Vessel's stern set of spring

mooring lines, eventually breaking them.

                35.   The Hopewell Terminal's pier and its bollards did not fail preceding or during the

thunderstorm on June 19,2018.

            36.       V/ithout these stem spring lines, the Vessel unsecured from her berth at the

Hopewell Terminal's pier and began to swing off the berth.

            37.       During this time, the Vessel's Hold No. 5 and its coaming, now moving away

from the Hopewell Terminal's pier with the wind, allided with the Hopewell Terminal's loading

assembly.

            38.       As the Vessel allided with the Hopewell Terminal's loading assembly, the loader

operator lost all means of control, and he had to exit the loader for fear of his own safety.

            39.       The Vessel swung approximately 82-feet off the berth before the Vessel's stem

mooring lines, which had been extended to allow the Vessel to warp 75-feet forward, prevented

the Vessel from swinging any farther.

            40.       Due to the Vessel's unsecured swing, the Hopewell Terminal's loading assembly,

specifically its loader chute and spout, were heavily damaged and cargo on the loading

assembly's conveyor belt was lost due to the inability to operate the loader's conveyors to load

or otherwise retum the cargo to AdvanSix's inventory.




                                                      7
r-l 609055. l
 Case 2:19-cv-00310-MSD-RJK Document 1 Filed 06/11/19 Page 8 of 14 PageID# 8




                 41.   The Vessel's allision with the Hopewell Terminal's loading assembly was not due

 to any fault of the Hopewell Terminal or its personnel.

                 42.   The Vessel's allision with the Hopewell Terminal would have been avoided had

the Vessel been properly and securely moored to the Hopewell Terminal's bollards with

adequate lines.

                 43.   Upon information and belief, no other vessels or barges in the vicinity of the

Hopewell Terminal were reported               to have broken free due to the winds preceding          the

thunderstorm on June 19,2018.

                 44.   As the owner of the Hopewell Terminal, AdvanSix is responsible for repair and

maintenance of that facility and its loading assembly.

                 45.   As a result of the foregoing allision, AdvanSix could not load barges or vessels at

the Hopewell Terminal after June 19, 2018 until the Hopewell Terminal's loading assembly was

temporarily repaired.

             46.       AdvanSix completed the temporary repairs to the Hopewell Terminal's loading

assembly on July 5,2018, at which time loading of barges and vessels resumed; however more

permanent repairs are required.

             47.        The estimated permanent repairs to AdvanSix's Hopewell Terminal, along with

thecostsofthetemporaryrepairs already completed,willtotal,approximately,$531,311.78.

             48.       AdvanSix generates 5,000 short tons of ammonium sulfate per day that is sold and

transported from the Hopewell Terminal by vessel, rail car, and truck.

             49.       Routine operations and shipping obligations to third-parties requires AdvanSix to

retain charters of tugs, barges, and vessels to transport ammonium sulfate from its Hopewell




                                                        8
t- I 609055. I
 Case 2:19-cv-00310-MSD-RJK Document 1 Filed 06/11/19 Page 9 of 14 PageID# 9




Terminal to the SeaGate Terminal in Norfolk, Virginia at an average rate of 5,000 short tons per

week.

             50.      As a result of the foregoing allision, from June 20, 2018 until July 5, 2018,

AdvanSix could not load barges and vessels at its Hopewell Terminal and, in order to meet its

shipment obligations          to third-parties and transport ammonium sulfate from the Hopewell
Terminal to the SeaGate Terminal, AdvanSix was required to transport all of its ammonium

sulfate destined for the SeaGate Terminal by truck to the Shirley Plantation Terminal in Charles

City, Virginia, where that cargo had to be offloaded into barges and marked for transport to the

SeaGate          Terminal. Also, some trucking loads were sent directly from the Hopewell Terminal to

SeaGate Terminal.

             51.      The cost of using trucks to transport AdvanSix's ammonium sulfate from its

Hopewell Terminal to Shirley Plantation Terminal and from the Hopewell Terminal to SeaGate

Terminal was $434,443.40; the cost to offload that cargo onto barges destined for the SeaGate

Terminal was $350,000.00; additional costs incurred for Hopewell Police assistance was

$3,335.00; and necessary additional security was $11,493.00; totaling 9799,27I.40.

             52.      As a result of the foregoing allision, the tugs and barges previously under contract

to transport ammonium sulfate from the Hopewell Terminal to the SeaGate Terminal were

employed to transport the same volume of ammonium sulfate from the Shirley Terminal to the

SeaGate          Terminal. However, additional tugs and barges were needed to transport the remainder

of the cargo from the Shirley Plantation Terminal to the SeaGate Terminal. The cost of these

additional tugs and barges was $109,796,12.

             53.      As a result of the foregoing allision, maritime commerce was also disrupted. Two

vessels were adversely impacted by the inability to load cargo at the Hopewell Terminal between




                                                       9
I- I 609055. I
Case 2:19-cv-00310-MSD-RJK Document 1 Filed 06/11/19 Page 10 of 14 PageID# 10




June 20, 2018 and July 5,            2018. Consequently,       demurrage was paid on the       MA/ UBC

SALAVERRY and M/V BALSA. Demurrage for these two Vessels totaled 569,342.36.

                                            COUNT I -NEGLIGENCE
                                   UNDER THE GENERAL MARITIME LAW
                                (against the Vessel, her Owner, and her Charterer)

                54.   AdvanSix incorporates, by reference, the allegations of paragraphs 1 through      53


of this Complaint as if set out in full herein.

            55.       The General Maritime Law imposes liability against a vessel, ín rem, and against

that vessel's owner and charterers, in personam,       if   a vessel commits a maritime   tort while acting

on behalf of a vessel's master or that vessel's authorized representative.

                56.   AdvanSix's Terminal Rules, and the general maritime law, required the Vessel,

via her Master and crew, to provide adequate mooring lines and ensure that the Vessel was

securely moored to her berth alongside the Hopewell Terminal's pier at all times.

            57.       The Vessel's Master (or representative) signed and agreed to AdvanSix's

Terminal Rules; therefore, the Vessel's Master accepted the duty, on behalf of the Vessel, her

Owner, and her Charterer, to provide the Vessel's mooring lines and ensure that Vessel remained

securely moored to her berth alongside the Hopewell Terminal's pier at all times. This duty also

exists under the general maritime law.

            58.       The Vessel, however, was not securely moored at the Hopewell Terminal after

she was warped forward              at Hopewell Terminal's pier because the Vessel's mooring
configuration was insufficient and her mooring lines used tohaphazardly do so were dilapidated.

            59.       The Vessel's mooring configuration was insufficient, ínter alia, because it only

allowed the Vessel          to warp forward, it did not secure the Vessel      alongside the Hopewell




                                                     10
I-t 609055. I
Case 2:19-cv-00310-MSD-RJK Document 1 Filed 06/11/19 Page 11 of 14 PageID# 11




 Terminal's pier at all times, nor did the Vessel's mooring configuration otherwise protect the

 Vessel against an offshore wind out of the north-north east.

                 60.   A prudent and competent master would have    ensured that the Vessel had at least

 one mooring line located on the bollard directly across from the Vessel's berth at a 90o angle

 from the axis of the Vessel to prevent the Vessel from blowing off her berth after she was

warped forward, and the Vessel lacked this crucial mooring line.

                 61.   The inadequacy of the Vessel's mooring configuration preceding her allision with

the Hopewell Terminal's loading assembly was further compounded by the dilapidated condition

of the mooring lines that the Vessel utilized.

                 62. A prudent and competent       master would have ensured that the Vessel was

equipped with staunch and strong mooring lines to accomplish her mission.

             63.       The Vessel's mooring lines, however, were in too poor a condition to ensure the

security of the Vessel at her berth alongside the Hopewell Terminal's pier.

             64.       The Vessel's improper mooring at the Hopewell Terminal, in conjunction with

her dilapidated mooring lines, allowed a seasonal summer thunderstorm's winds to break the

Vessel's stern set of spring mooring lines, which enabled the thunderstorm's winds to push the

Vessel away from her berth at the Hopewell Terminal's pier and into the Hopewell Terminal's

overhanging loading assembly.

             65.       The Vessel's improper mooring configuration and dilapidated mooring lines,

constituted a breach by the Vessel's Master (or representative), who, acting on behalf of the

Vessel, signed and agreed to assume the duty to ensure that the Vessel \ryas securely moored at its

berth alongside the Hopewell Terminal at all times. This duty also existed independent of the

Terminal Rules as well.



                                                      11
r- l 609055. I
Case 2:19-cv-00310-MSD-RJK Document 1 Filed 06/11/19 Page 12 of 14 PageID# 12




                 66.    This breach directly and proximately caused AdvanSix to suffer property damage

to its Hopewell Terminal, including damage to that facility's loading assembly, amounting to

$531,311.78, as well as extensive other consequential and economic damages amounting to

$978,410.78.

                 67.    In the alternative, the Louisiazø Rule also creates a rebuttable presumption of

negligence and fault against a moving vessel when                 it   allides with a stationary object, and

application of the Louisiana Rule's rebuttable presumption of fault will satisfy a plaintiff s príma

facie     case     ofnegligence against a vessel.

                 68.    The Louisiana Ptule applies because the Vessel was not operating under its own

po,,ver when the wind from the thunderstorm pushed the Vessel, and its Hatch No. 5, away from

the Hopewell Terminal's pier and into the Hopewell Terminal's loading assembly.

                 69.    Because the LouisíanaRuIe applies, the Vessel is presumptively at fault.

             70.        As a result, the Vessel, the Owner, andlor the OperatorlCharterer are thus liable to

AdvanSix for the Vessel's negligence in the amount of $1,509,722.56 for which a maritime lien

attaches to the Vessel for which         it is liable in rem.

                                             PRAYER FOR RELIEF

             71.       AdvanSix repeats and re-alleges paragraphs       I through 70 of this Complaint   as   if
set forth        in full herein.

             72.       Upon information and belief AdvanSix expects it       will incur $53I,3I1.78 in costs

to repair its Hopewell Terminal as a result of the Vessel's allision. This estimated cost includes

the costs of its initial temporary repair to the loading assembly and the permanent repairs that are

now required.




                                                          T2
I- I 609055. I
Case 2:19-cv-00310-MSD-RJK Document 1 Filed 06/11/19 Page 13 of 14 PageID# 13




                   73.   AdvanSix has incurred consequential and economic damages totaling

 $976,089.90, which include the costs of using trucks to transport AdvanSix's ammonium sulfate

 from its Hopewell Terminal to the Shirley Plantation Terminal andlor directly to                          SeaGate

Terminal($434,443.40); the cost            to offload that cargo onto barges destined for the              SeaGate

Terminal ($350,000.00); additional costs incurred for Hopewell Police assistance ($3,335.00);

necessary additional security was ($ 1 1,493.90); the cost of procuring additional tugs and barges

to transporl the remainder of the cargo from the Shirley Plantation Terminal to the                        SeaGate

Terminal ($109,796.I2); and demurrage charges for at least two vessels that were delayed as                        a


result of the Vessel's allision with the Hopewell Terminal (569,342.36).

               74.       Given the foregoing, AdvanSix is entitled to the judgment of this Court against

the Vessel, her Owner, and her Charter, jointly and severally, in the amount of $1,509,722.56

plus pre and post-judgment interest available under the General Maritime Law.

               WHEREFORE, Plaintiff AdvanSix, Inc. prays that this Court               enter judgment   in its favor

and against the M/V AMAZON, in rem, Amazon Navigation Co., Ltd., in personam, andTide

Line, Inc. in personam in the amount to be proved at trial but not less than 91,509,722.56, plus

pre and post- judgment interest, and for such other and further relief as this Court may deem just

and proper.

                                                     ADVANSIX, INC.
Dated: June 1 1,2019                                 By: /s/ David H. Sump
                                                     David H. Sump (VSB No. 28897)
                                                     Justin G. Guthrie (VSB No. 91583)
                                                     C ouns   eI   fo r P laíntiff Adv anS ix
                                                     V/LLCOX & SAVAGE,                  P.C.
                                                     440 Monticello Avenue, Suite 2200
                                                     Norfolk, Virginia 23510
                                                     Phone: (757) 628-5547
                                                     Fax: (757) 333-3547
                                                     dsump@wilsav.com
                                                     izuthrie@wilsav.com


                                                        13
r- I   ó090ss. l
Case 2:19-cv-00310-MSD-RJK Document 1 Filed 06/11/19 Page 14 of 14 PageID# 14




                                     VqRIFICATION OF COMPLAINT

                 BEFORE ME, the undersigned authority, personally came and appealed Justin L.

   Burkey, Jr. who deposed and said that he is an Ammomium Sulfate & Raw Materials Logistics

   Leader of AdvanSix, Inc., that he has read the above and foregoing Complaint and knows the

   contents thereof aûd that the same are true and correct based upon his personal knowledge and

   documents available to him; and that he is authorized to                          Complaint filed herein.




                 Subscribed and sworn before me this         duy of June, 2019.
                                                       -'n
                                                 Qa*oruh^,*
                                                                         fVoKV Public

  My commission expires:                                          r    q,Y
                                                                                    ANN
                                                                                       lt,   -l


                                                                             MY
                                                                                  EXPIR€S
                                                                              Fèb.28,2û21



                                                                   a                           .i




                                                        14
  r-r608900. l
